The record shows that the final decree herein was entered by the Circuit Judge on January 28th, 1938; that it was filed January 29th, 1938, and recorded that day in Chancery Order Book No. 7 at page 526. *Page 430 
The notice of appeal refers to final decree entered February 23rd, 1938, recorded in Chancery Order Book No. 7 at page 403.
No decree identified in the notice of appeal is found in the transcript of record.
Therefore, the appeal should be, and is now, dismissed.
So ordered.
Dismissed.
ELLIS, C.J., and WHITFIELD, BROWN, BUFORD and CHAPMAN, J.J., concur.